Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 and 21-25 are pending. Claims 16-20 have been canceled. Claims 21-25 are new. 
Election/Restrictions
Applicant’s election without traverse of invention Group I and Species I (FIG. 1) in the reply filed on 8/13/2021 is acknowledged. The election encompasses claims 1-15 and 21-25.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, the limitation “a line space/line width (L/S) of the circuit layer” and “an L/S of a redistribution layer” render the claim indefinite because it is unclear what is referred to by “line space/line width (L/S)”. Is “line space/line width (L/S)” referring to the ratio of line space to line width or is it referring alternatively to either the line space or the line width? Applicant’s disclosure does not appear to describe a ratio of line space to line width or provide clarification of what “L/S” means.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchiyama et al. US 2010/0258944 A1 (Uchiyama).

    PNG
    media_image1.png
    514
    832
    media_image1.png
    Greyscale

In re claim 1, Uchiyama discloses (e.g. FIGs. 2 & 28) a wiring structure, comprising: 
a semiconductor assembly 11,182 including: 
a reconstitution module including a plurality of semiconductor elements 26,27 disposed side by side and an encapsulant 29,98 bonding the semiconductor elements 26,27 together; and 
a redistribution structure 35,99 in direct contact with the reconstitution module; 
a conductive structure 12,181 including at least one dielectric layer 61,62,98 and at least one circuit layer 106-108,133-136,143-145,203,207,211 in contact with the dielectric layer 61,62,98; 
an adhesion layer 13 bonding the semiconductor assembly 11,182 and the conductive structure 12,181 together (¶ 135); and 
at least one through via 21-23,187-189 electrically connecting the conductive structure 12,181 and the redistribution structure 35,99 of the semiconductor assembly 11,182.



In re claim 3, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein top surfaces 26B,27B of the semiconductor elements 26,27 are substantially coplanar with a top surface 29B,98B of the encapsulant 29,98.

In re claim 4, as best understood, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein a “line space/line width (L/S)” of the circuit layer 106-108,203,207,211 of the conductive structure 12,181 (e.g. as characterized by the large spacing of electrodes 107,108 and 207,211) is greater than an “L/S” of a redistribution layer 56-59,123-125 of the redistribution structure 35,99 (e.g. as characterized by the small spacing between wirings 56-59,123-125).

In re claim 5, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein the redistribution structure 35,99 includes a dielectric structure 49,121 and a redistribution layer 51-54,56-59,123-125,131,136,145, embedded in the dielectric structure 35,99, and the through via 21-23,187-189 electrically connects the redistribution layer 56-59,123-125 of the redistribution structure 35,99.

In re claim 6, Uchiyama discloses (e.g. FIG. 28) wherein the through via 187-189 contacts a bottommost circuit layer 131,136,145 of the redistribution layer 99.

In re claim 7, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein the redistribution layer 35,99 is spaced apart from the adhesion layer 13.



In re claim 9, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein a length of the through via 21-23,187-189 is greater than a sum of a thickness of the conductive structure 12,181 and a thickness of the adhesion layer 13.

In re claim 24, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein the conductive structure 12,181 includes a plurality of circuit layers, and a topmost circuit layer 151-153,205,209,213 of the conductive structure 12,181 is spaced apart from the adhesion layer 13.

In re claim 25, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein the redistribution structure 35,99 further includes a plurality of inner vias 65,66,68,71,74,76,79,83,135,143 electrically connecting two adjacent circuit layers of the redistribution layer 51-54,56-59,123-125,131,136,145, and each of the semiconductor elements 26,27 includes a plurality of connecting pads 37-40 contacting the inner vias 65,66,71,76 of the redistribution structure 35,99.

In re claim 10, Uchiyama discloses (e.g. FIGs. 2 & 28) a wiring structure, comprising: 
a semiconductor assembly 11,182 including: 
a semiconductor element 26,27; and 
a high-density stacked structure 35,99 (characterized by density of wirings in structure 35) in direct contact with the semiconductor element 26,27; 
a low-density stacked structure 98,106-108 (characterized by density of electrodes 106-108 that is lower than density of wirings in structure 35) including at least one dielectric layer 98 and at least one circuit layer 106-108 in contact with the dielectric layer 98; and 


In re claim 11, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein the semiconductor assembly 11,182 further includes an encapsulant 29,98 covering at least a portion of the semiconductor element 26,27.

In re claim 12, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein a dielectric structure 49,121 of the high-density stacked structure 35,99 contacts the encapsulant 29,98 of the semiconductor assembly 11,182.

In re claim 13, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein a through via 21-23,187-189 extends through the low-density stacked structure 98,106-108 and the intermediate layer 13.

In re claim 14, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein the high-density stacked structure 35,99 includes a dielectric structure 49,121 and a redistribution layer 56-59,123-125, 131,136,145 embedded in the dielectric structure 35,99, and the through via 21-23,187-189 electrically connects the redistribution layer 56-59,123-125,131,136,145 of the high-density stacked structure 35,99.

.


Claims 1-9 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. US 2016/0372395 A1 (Shih).

    PNG
    media_image2.png
    404
    766
    media_image2.png
    Greyscale

In re claim 1, Shih discloses (e.g. FIG. 13) a wiring structure, comprising: 
a semiconductor assembly 410+420+500 including: 
a reconstitution module 420+500 including a plurality of semiconductor elements 420 disposed side by side and an encapsulant 500 bonding the semiconductor elements together; and 
a redistribution structure 410+510 (including M1-M4,V1-V3) in direct contact with the reconstitution module 420+500; 
a conductive structure 610 (structure under layer 312) including at least one dielectric layer 610 and at least one circuit layer 518,520 in contact with the dielectric layer 610; 

at least one through via 518 electrically connecting the conductive structure 610 and the redistribution structure 410+510 (including M1-M4,V1-V3) of the semiconductor assembly.

In re claim 2, Shih discloses (e.g. FIG. 13) wherein bottom surfaces of the semiconductor elements 420 (characterized by lower surface of 421) are substantially coplanar with a bottom surface of the encapsulant 500.

In re claim 3, Shih discloses (e.g. FIG. 13) wherein top surfaces of the semiconductor elements 420 are substantially coplanar with a top surface of the encapsulant 500.

In re claim 5, Shih discloses (e.g. FIG. 13) wherein the redistribution structure 410 includes a dielectric structure 314-510 and a redistribution layer M1-M4,V1-V4 embedded in the dielectric structure, and the through via 518 electrically connects the redistribution layer M1 of the redistribution structure.

In re claim 6, Shih discloses (e.g. FIG. 13) wherein the through via 518 contacts a bottommost circuit layer M1 of the redistribution layer M1-M4,V1-V3.

In re claim 7, Shih discloses (e.g. FIG. 13) wherein the redistribution layer M1-M4,V1-V3 is spaced apart from the adhesion layer 310 (separated by layer 312).



In re claim 9, Shih discloses (e.g. FIG. 13) wherein a length of the through via 518 is greater than a sum of a thickness of the conductive structure 610 and a thickness of the adhesion layer 310,312.

In re claim 23, as best understood, Shish discloses (e.g. FIG. 13) wherein there is no horizontal circuit layer in the adhesion layer 310,612 (only via 518 is present).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uchiyama as applied to claim 1 above, and further in view of Moon et al. US 2019/0287924 A1 (Moon).
In re claim 21, Uchiyama discloses (e.g. FIGs. 2 & 28) wherein the redistribution structure 35,99 further includes a plurality of inner vias 65,66,68,71,74,76,79,83,135,143 electrically connecting two adjacent circuit layers of the redistribution layer 51-54,56-59,123-125,131,136,145. Uchiyama does not explicitly disclose the inner vias 65,66,68,71,74,76,79,83,135,143 and the through via 21-23,187-189 have a same tapering direction. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Uchiyama’s through vias 187-189 (FIG. 28) and inner vias 65,66,71,76 (FIG. 28) to be both tapered in the same direction as taught by Moon. It is well-known that vias with tapered walls improve fill factor and form more uniform coating to obtain more reliable connection. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Uchiyama’s through vias and inner vias to have a tapered profile to form more reliable circuit connections as is known in the art.

In re claim 22, Moon discloses (e.g. FIG. 9) wherein the through via 155 tapers upward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/YU CHEN/Primary Examiner, Art Unit 2815